                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


MARY F. McNEESE, as Personal Representative and
Spouse of TINA MARIE McNEESE, Deceased,

Plaintiff,

vs.                                                                 No. 1:17-cv-01164-KWR-KK

UNITED STATES OF AMERICA,

Defendant.


                  ORDER SETTING EXPEDITED BRIEFING SCHEDULE

       THIS MATTER came before the Court upon Plaintiff’s Motion for Partial Summary

Judgment on the Issue of Breach of the Standard of Care by the Emergency Department

Physician (Doc. 101), filed on July 9, 2021 and the Court being fully advised in the premises,

       HEREBY FINDS THAT:

       1.      There is a Zoom Status/Scheduling Conference set in this matter on Monday,

July 19, 2021 at 9:30 a.m.

       2.      A necessity exists to expedite briefing on Plaintiff’s motion so as to not

further delay scheduling this matter for trial.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

       1.      Defendant’s response to Plaintiff’s motion must be filed no later than July 19,

2021 by 5:00 p.m.

       2.      Plaintiff’s reply to Defendant’s response must be filed no later than July 26, 2021

by 5:00 p.m.



                                                  -1-
       3.      Briefing of Plaintiff’s motion must be completed by July 30, 2021 by 5:00 p.m.

with Plaintiff’s counsel filing the appropriate Notice of Completing of Briefing for the motion.

       4.      Upon completion of briefing, the Court will set an expedited hearing on the

motion.

       IT IS SO ORDERED.


                                                      _________________________________
                                                      KEA W. RIGGS
                                                      UNITED STATES DISTRICT JUDGE




                                                -2-
